                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

SI-IAUN CLIFTON-SHORT,

               Petitioner.                    :          Civ. No. 17-6 193 (KM)

       v.                                                OPINION

STEVEN JOiThJSON, ci al.,

               Respondents.


KEVIN MCNULTY, U.S.D.J.

I.     INTRODUCTION

       The petitioner, Shaun Clifton-Short, is a state prisoner proceeding pro se with a petition

for a writ of habeas corpus pursuant to 28 U.S.C.    §   2254. Mr. Clifton-Short has filed a separate

motion for an evidentiary hearing. For the following reasons, Mr. Clifton-Short’s petition and

motion will be denied and a certificate of appealability shall not issue.

II.    BACKGROUtW

       On direct appeal, the New Jersey Superior Court Appellate Division summarized Mr.

Clifton-Short’s state criminal proceedings, and the relevant evidence underlying his resulting

conviciions, as follows:’

               In the early morning hours of January 31, 2007, a murder occurred
               at a gas station in Orange, New Jersey. No one witnessed the
               incident, and the station’s manager discovered ihe murdered
               employee inside an office in the back of the station’s outside kiosk.
               The victim was found covered in blood, and the medical examiner
               on the scene concluded the victim died of “[m]ultiple blunt force
               trauma to the head” in a homicide.



 Stwc court Factual findings are prcsumed correct unlcss rebutted by clear and convincing
evidence See 28 U.S.C. § 2254(e)ç’fl.
One day later, [Mr. Clifton-Short] and another man were arrested in
connection with a separate incident, a robbery at a Dunkin’ Donuts.
After two individuals were injured there, surveillance tape showed
two persons, later identified as [Mr. Clifton-Short] and his brother,
walking toward the Dunkin’ Donuts, then running away from it a
few minutes later. During the course of their subsequent arrest,
police found a hammer in the pocket of [Mr. Clifton-Short].

Homicide investigator Christine Witkowski, who had been called to
the murder scene two nights earlier, questioned [Mr. Clifton-Short]
about the Dunkin Donuts robbery and also questioned him about the
gas station incident. [Mr. Clifton-Short] told Witkowski that he and
his brother went to the gas station    ....He claimed the attendant
repeatedly told him and his brother to leave the station or else he
would call the police. When they did not immediately leave, [Mr.
Clifton-Short] claimed the attendant took a hammer and swung it at
him, narrowly missing. [Mr. Clifton-Short] then took the hammer
from the attendant, striking him until the attendant fell to the floor.
The attendant got up, and a more lengthy physical confrontation
ensued, with the parties hitting each other multiple times. The
attendant eventually was knocked unconscious. He and his brother
then left the gas station with the hammer in their possession.

[Mr. Clifton-Short] admitted he wore blue jeans, a blue jacket, a
brown hooded sweatshirt, and sneakers on the night of the murder.
Upon obtaining a search warrant and searching [Mr. Clifton-Short]’s
house, Witkowski found and collected each of those items. While
[Mr. Clifton-Short] did not dispute that he made the incriminating
statements to Witkowski, he testified at trial that he confessed to the
Dunkin’ Donuts robbery because he was coerced and threatened by
the police officers during his interrogation. He also claimed
Witkowski told him he would go to jail whether he testified or not.

[Mr. Clifton-Short] moved to suppress the statement he provided to
police, claiming it was the product of coercion. The court denied the
motion, finding [Mr. Clifton-Short] knowingly and voluntarily
waived his Miranda2 rights. [Mr. Clifton-Short] also filed a pro se
motion to suppress evidence obtained when he was stopped, along
with his brother, on February 1, 2007. He argued he was illegally
stopped and searched, and therefore all evidence obtained during the
search and seizure should be suppressed. The court denied this
motion. [FN2: Miranda v. Arizona, 384 U.S. 436 (1966).]

Both at the time the court conducted the Miranda hearing and just
before the testimonial stage of the trial commenced, [Mr. Clifton-
Short] sought removal of his trial counsel. The court granted [Mr.

                                   7
Cliflon-Short]s second motion to represent         himselt but also
appointed trial counsel as standby counsel. The   court subsequently
denied [Mr. Clifton-Shortj’s motions for a        substitute standby
counsel and for a continuance to allow him time   to prepare his case.

In addition to the suppression motions and the motions to relieve his
attorney, [Mr. Clifton-Short] filed additional motions: (1) to sever
the two cases, (2) for a bill of particulars, (3) for a continuance to
seek funding for a DNA expert, (4) to adjourn the trial date, (5) to
dismiss the indictment for failure to provide an arraignment, (6) for
Grand Jury’ voting record, (7) to suppress crime scene and autopsy
reports, (8) to dismiss Counts Eight and Nine of the indictment, and
(9) to suppress an out-of-court identification. During trial, the court
denied or rendered moot each of these motions.

The jury found [Mr. Clifton-Short] guilty of second-degree
conspiracy to commit robbery, N.JS.A. 2C:5—2 (Count One); first-
degree robbery,N.JS.A. 2C:l5—1 (Count Two); first-degree
purposeful or knowing murder. NJ.S.A. 2C:1 1—3a(1) (Count
Three); first-degree felony murder. N.JS.A. 2C:1 1—3a(3) (Count
Four);      fourth-degree    unlawful       possession     of     a
weapon, 1V.JS.A, 2C:39—5d (Count Five); third-degree possession
of a weapon for an unlawful purpose, A,LS.A. 2C:39—4d (Count
Six); second-degree conspiracy to commit robbery, NJS.A. 2C:5—2
and N.JS.4. 2C:15—l         (Count        Seven);      first-degree
robbery’, 1V.JS.A. 2C:15—1 (Count Eight); second-degree aggravated
assault. N.JSA. 2C:12—l(b). as a lesser-included offense of first-
degree attempted murder, NJ.S.A. 2C:5—l and N.JSA. 2C:l 1—3
(Count Nine); first-degree attempted murder, JV,J&A. 2C:5—l
and N.JS.A. 2C: 11—3 (Count Ten); fourth-degree unlawful
possession of a weapon, N.JS.A. 2C:39—5d (Count Eleven); and
third-degree possession of a weapon for an unlawful
purpose, N.JS.A. 2C:39—4d (Count Twelve).

At sentencing, the court imposed a life sentence with a thirty-year
parole disqualifier on the first-degree murder conviction and the first
degree felony murder conviction, (Counts Three and Four), and a
consecutive 5 fly-two-year sentence with an eighty-five percent
parole disqualifier under the No Early Release Act
(NERA). N ISA. 2C:43—7.2. on the first-degree robbery
convictions (Counts Two and Eight), the second-degree aggravated
assault conviction, and the first-degree attempted murder conviction
(Counts Nine and Ten).

The court dismissed Count One, second-degree conspiracy to
commit robbery, as merged into Count Two; Count Five, fourth-


                                  3
               degree unlawful possession of a weapon, as merged into Count Six,
               third-degree possession of a weapon for an unlawful purpose; Count
               Seven, second-degree conspiracy to commit robbery, as merged into
               Count Eight, first-degree robbery’; and Count Eleven, fourth-degree
               unlawful possession of a weapon, as merged into Count Twelve,
               third-degree possession of a weapon for an unlawful purpose. The
               four-year sentence imposed on Count Six, third-degree possession
               of a weapon for an unlawful purpose, and the four-year sentence
               imposed on Count Twelve, third-degree possession of a weapon for
               an unlawful purpose, were to be served concurrently with the
               sentences imposed on Counts Two, Three and Four.

S/cite v (‘fl/ion-Short, No. A-5817-08T4, 2012 WL 4009080, at *1..2 (N.J. Super. Ct. App. Div.

Sept. 13,2012).

       On September 13. 2012, the Appellate Division affirmed Mr. Clifton-Short’s conviction.

See Id. at *10. The New Jersey Supreme Court denied certification of Mr. Clifton-Short’s direct

appeal. See Slate   i•’,   Clifton-Short. 65 A.3d 261 (N.J. 2013).

       On July 10, 2013, Mr. Clifton-Short filed a Verified Petition for Post-Conviction Relief

(“PCR”) with the Superior Court of New Jersey, Law Division, Essex County. (DE 8-15, at 4.)

Following oral argument, the court denied Mr. Clifton-Short’s PCR in a letter opinion dated July

21. 2014. (Id. at 15.) The Appellate Division subsequently affirmed the denial of Mr. Clifton-

Short’s PCR petition. See State        i   ClUlon-Shori, No. A-0197-14T1. 2017 WL 787003 (N.J. Super.

Ct. App. Div. Mar. 1, 2017).           Petitioner’s request for certification to the New Jersey Supreme

Court was denied. See State        i   C’fljion-Short. 169 A.3d 984 (N.J. 2017).

       On August 9, 2017, Mr. Clifton-Short filed the            §   2254 Petition that is now before this

Court. (DE 1.) On November 13,2017, Respondents submitted their answer. (DE 7.) Mr. Clifton

Short filed a traverse (DE 17), as well as a motion for an evidentiaiy hearing, (DE 18).




                                                       4
III.        STANDARD OF REVIEW

            An application for a writ of habeas corpus by a person in custody underjudgment of a state

court can be granted only for violations of the Constitution, laws, or treaties of the United

States. See Engk’     1’,   Isaac, 456 U.S. 107, 119 (1982); see also Mason     1’,   Myers, 208 F.3d 414. 415

n. I (3d Cir. 2000) (citing 28 U.S.C.     §   2254). Mr. Clifton-Short filed this petition for writ of habeas

corpus after April 24, 1996, thus, the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), Pub. L. 104—132, 110 Stat. 1214 (Apr. 24, 1996), applies. See Lindh v. Murphy, 521

U.S. 320, 326 (1997). Under AEDPA, federal habeas corpus relief is not available for any claim

decided on the merits in state court proceedings unless the state court’s adjudication of the claim:

(1) resulted in a decision that was contrary’ to, or involved an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of the United Slates; or (2) resulted

in a decision that was based on an unreasonable determination of the facts in light of the evidence

presented in state court. See 28 U.S.C.         §   2254(d).

            As a threshold matter, a court must “first decide what constitutes ‘clearly established

Federal law, as determined by the Supreme Court of the United States.” See Lockyer v. Andrade,

538 U.S. 63, 71(2003) (quoting 28 U.S.C.               § 2254(d)(1)).   “‘[Cjlearly established federal law’

under   §   2254(d)(l) is the governing legal principle set forth by the Supreme Court at the time the

state court renders its decision.” Id. (citations omitted).             A federal habeas court making an

unreasonable-application inquiry should ask whether the state court’s application of clearly

established federal law was “objectively unreasonable.” See Williams v Taylor, 529 U.S. 362,

409 (2000). Thus, “a federal court may not issue a writ simply because the court concludes in its

independent judgment that the relevant state court decision applied clearly established federal law

erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. The



                                                          )
AEDPA standard under          §   2254(d) is a “difficult” test to meet and is a “highly deferential standard

for evaluating state-court rulings, which demands that state-court decisions be given the benefit of

the doubt.” See Cullen v. Pinhoister, 563 U.S. 170, 181(2011). The petitioner has the burden of

proof and, with respect to        §   2254(d)(1), review “is limited to the record that was before the state

court that adjudicated the claim on the merits.” See Id.

            In applying AEDPA’s standards, the relevant state court decision that is appropriate for

federal habeas corpus review is the last reasoned state court decision. See Bond i Beard, 539 F.3d

256. 289-90 (3d Cir. 2008). Furthermore, the court will assume that, “[wjhere there has been one

reasoned state judgment rejecting a federal claim, later unexplained orders upholding that

judgment or rejecting the same claim rest upon the same ground.” list v. Nunnemaker, 501 U.S.

797, 803 (1991); see also Wilson           i   Sellers, 138 S. Ct. 1188, 1194 (201 8). Additionally. AEDPA

deference is not excused when state courts issue summary rulings. For example, “{wjhen a federal

claim has been presented to a state court and the state court has denied relief; it may be presumed

that the state court adjudicated the claim on the merits in the absence of any indication or state-

law procedural principles to the contrary.” [Jarringion v. Richter, 62 U.S. 86, 99 (2011)

(citing Harris     i   Reed, 489 U.S. 255, 265 (1989)).

            In addition to the above requirements, a federal court may not grant a writ of habeas corpus

under   §   2254 unless the petitioner has “exhausted the remedies available in the courts of the State.”

See 28 U.S.C.      §   2254(b)(1)(A). To do so, a petitioner must “fairly present’ all federal claims to

the highest state court before bringing them in federal court.” See Leyva v. WIlliams, 504 F.3d

357, 365 (3d Cir. 2007) (citation omitted). This requirement ensures that state courts “have ‘an

initial opportunity to pass upon and correct alleged violations of prisoners’ federal rights.” See

Id (citations omitted). To the extent that a petitioner’s constitutional claims are unexhausted, a



                                                          6
court can nevertheless deny them on the merits under 28 U.s.c.               § 2254(b)(2). See Taylor v.
Hora 504 F.3d 416, 427 (3d Cir. 2007); Bronshrein         i’.   Horn. 404 F.3d 700. 728 (3d dr. 2005).

IV.    DISCUSSION

       A. Ineffective Assistance of Counsel

       The majority of Mr. Clifton-Short’s claims allege ineffective assistance of trial counsel.2

The Sixth Amendment guarantees defendants effective assistance of counsel during critical

portions of a criminal proceeding. See La//er   i’.   Cooper. 566 U.S. 156, 165 (2012). The Supreme

Court, in Strickland     Washington. 466 U.S. 668 (1984), articulated a two-prong burden for

demonstrating the ineffectiveness of counsel: (1) that, considering all relevant circumstances,

counsel’s performance fell below an objective standard of reasonableness, and (2) that the




2
         1 briefly recap the events surrounding Mr. Clifton-Short’s decision to represent himself.
On the day jury selection was set to begin in his trial, Mr. Clifton-Short requested to waive his
right to counsel and proceed pro se. (DE 8-26 at 3.) The trial court initially denied this request.
(Id. at 52.) The following day, however, Mr. Clifton-Short renewed his request to proceed pro se.
(DE 8-27 at 4.) The trial court held a hearing pursuant to Fareita v. Caflfornia, 422 U.S. 806
(1975). to determine whether Mr. Clifton-Short was knowingly and voluntarily waiving his right
to counsel. (14. at 52-53.) After determining that Mr. Clifton-Short was knowingly and voluntarily
waiving his right, the trial court granted Mr. clifton-Short’s request and also appointed Mr.
Clifton-Short’s trial counsel to act as standby counsel. (Id.) Mr. clifton-Short, upset by the trial
court’s appointment of standby counsel, absented himself from the majority of the trial. See
Clifton-Short, 2017 WL 787003, at *8.

        Generally, “a defendant who elects to represent himself cannot thereafter complain that the
quality of his own defense amounted to a denial of effective assistance of counsel.” Fare/ta, 422
                                                                                                  *9
U.S. at 834 n.46; see a/so Soul/icr/and v. Nogan, Civ. No. 18-9469, 2019 WL 1379883, at
(D.N.J. Mar. 26,2019). Nor does any constitutional claim arise from the ineffectiveness of standby
counsel, because there is “no constitutional right to standby counsel.” See United States v. Ti/Thy,
326 F. App’x 96, 96-97 (3d Cir. 2009) (citing McKaskle v. Wiggins, 465 U.S. 168, 178 (1984)).
“‘{W]ithout a constitutional right to standby counsel, a defendant is not entitled to relief for the
ineflectiveness of standby counsel.” United States v. Oliver, 630 F.3d 397, 414 (5th Cir. 2011)
(quoting United Slates v. Morrison, 153 F.3d 34, 55 (2d Cir. 1998)); see also Abbott & Gigliott,
Civ. No. 08-1310, 2010 WL 411830, at *4 (W.D. Pa. Jan 28, 2010). a/f’d, 457 F. App’x 103 (3d
Cir. 2012). Nevertheless, I will address each of the petitioner’s claims of ineffective assistance,
including the ones that occurred after Mr. Clifton-Short began to represent himself
                                                      7
petitioner suffered prejudice as a result. See itt at 687—96; see aLvo Grant v, Locke it, 709 F3d 224,

232 (3d Cir. 2013).

       In addressing the first prong, the petitioner “must identi1’ the acts or omissions of counsel

that are alleged not to have been the result of reasonable professional judgment.” Strickland, 466

U.S. at 690. Judicial scrutiny of counsel’s conduct must be “highly deferential.” See Id. at 689.

“[C]ounsel is strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Id. at 690. The reviewing court

must make every effort to “eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from counsel’s

perspective at the time.” Id. at 689. Counsel’s strategic choices made after thorough investigation

of the relevant law and facts are “virtually unchallengeable.” while choices made with less than

entirely thorough investigation “are reasonable precisely to the extent that reasonable professional

judgments support the limitations on investigation.” Id. at 690—91; see also Rolan v Vaughiz 445

F.3d 671, 682 (3d Cir. 2006); GoVt of VI. v. Weathen4’ax, 77 F.3d 1425. 1432 (3d Cir. 1996).

Whether counsel acted in a manner that was deficient is measured by a standard of “reasonableness

under prevailing professional norms.” Strickland, 466 U.S. at 687—88; see also Wiggins v Smith.

539 U.S. 510, 521 (2003).

       The second prong of the Strickland test requires the petitioner to affirmatively prove

resulting prejudice. See Strickland, 466 U.S at 693. Prejudice is generally found where “there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694. A reasonable probability is “a probability sufficient to

undermine confidence in the outcome.” Id.; see also McBride v. Superintendent, SCI Houtzdale,

687 F.3d 92, 102 n.1 I (3d Cir. 2012). “This does not require that counsel’s actions more likely



                                                  8
than not altered the outcome, but the difference between Strickland’s prejudice standard and a

more-probable-than-not standard is slight and matters only in the rarest case. The likelihood of a

different result must be substantial, not just conceivable.” I-Jarring/on v. Richie,; 562 U.s. 86,

111—12(2011) (internal quotation marks and citation omitted).

          Strickland made it clear that a court may apply the two prongs in whichever order it sees

fit. See Strickland, 466 U.S. at 697 (“[A] court need not determine whether counsel’s performance

was deficient before examining the prejudice suffered by the defendant as a result of the alleged

deficiencies   ...   If it is easier to dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice   ...   that course should be followed.”); see also Rainey v. Varner, 603 F.3d 189,

201 (3d Cir. 2010).

          The ineffective assistance issue here receives a second level of deference. Strictly speaking,

I am not reviewing whether counsel’s assistance was ineffective; I am reviewing the state courts’

determination that counsel’s assistance was not ineffective. To warrant relief, the state court’s

application of the Strickland standard must have been not merely incorrect but unreasonable. See

Knmi’/es v Mirzayance, 556 U.S. 111, 123 (2009); Schriro v. Landrigan, 550 U.S. 465, 474

(2007).

                                         i.      Failure to Investigate

          Mr. Clifton-Short first alleges that his trial counsel was ineffective for failing to investigate

alleged tampering and cross-contamination of DNA evidence. (DE I at 20; DE 17 at 10-1 1.) The

DNA evidence collected from the Dunkin Donuts robben’. he claims, was commingled with

evidence from the gas station murder investigation. (See Id.) He bases this assertion upon two

evidence receipts from the New Jersey Central Regional Laboratory. These, he claims,

demonstrate that a black ski mask from the robbery was placed into a box of evidence from the



                                                      9
murder investigation. (DR 17 at 9-10; DR 17-1 at 26-37.) The cross-contamination argument, he

says, was relevant to his defense that his cousin (also identified as his brother), not he, was the

guilty party. Mr. Clifton-Short submits that if trial counsel had investigated and called as witnesses

the two State DNA analysts who tested the evidence, they would have testified that cross-

contamination occurred. (DIE 8-17 at 33.)

        Mr. Clifton-Short raised this claim during his PCR proceedings. The Appellate Division

held that he had proffered “no basis to believe that the State’s DNA testing was flawed or

compromised in any respect.” Cflflon-Short. 2017 \VL 787003, at *5• The claim, wrote the

Appellate Division. was “simply speculative.” Id. Accordingly, the Appellate Division upheld

the denial of an ineffective assistance olcounsel claim. See id.

        This was not an unreasonable application of the Strickland standard. Under Strickland,

defense counsel “has a duty to make reasonable investigations or to make a reasonable decision

that makes particular investigations unnecessary’.” Strickland. 466 U.S. at 691. A failure to

investigate potentially exculpatory evidence or witnesses may form the basis of an ineffective

assistance of counsel claim where the petitioner can demonstrate that he was prejudiced by the

alleged failure. See id. at 690-91; see also Brown v. United States, Civ. No. 13-2552, 2016 WL

1732377, at *45 (D.N.J. May 2, 2016). To successfully establish such a claim, a petitioner must

“make a comprehensive showing as to what the investigation would have produced. The focus of

the inquiry must be on what information would have been obtained               ...   and whether such

information, assuming admissibility in court, would have produced a different result.” See Brown,

2016 WL 1732377, at 5 (quoting United States v. Askew, 88 F.3d 1065, 1073 (D.C. Cir. 1996)).

        Here, Mr. Clifton-Short has not made even a threshold showing as to what an investigation

into the allegedly commingled evidence would have revealed. Mr. Clifton-Short states that the if



                                                  10
DNA analysts had been called as witnesses, they would have testified as to the cross

contamination. (DE 17 at 33.) There is no support—for example, an affidavit from one of the

analysts—for this speculation. Consequently, Mr. Clifton-Short has not demonstrated what

infomution trial counsel would have discovered if he had investigated the DNA evidence receipts,

nor has he established how this investigation would have produced a different outcome in his case.

See Brown. 2016 WL 1732377, at 5..

       The assertion that cross-contamination occurred is no more than that—an assertion. Even

assuming that a ski mask from the robbery was at some point placed into a box containing evidence

from the murder, that fact alone does not establish cross-contamination that affected the DNA

analysis, as the Appellate Division found:

               Defendant and PCR counsel argue trial counsel failed to investigate whether
       the State’s DNA analysis was “flawed or compromised” because the clothing of
       defendant and his brother was not collected until they arrived at headquarters,
       allowing for opportunity for cross-contamination while they were transported to
       headquarters. However, he presented no evidence of cross-contamination or even
       that the two suspects were transported together. Once seized at the station,
       defendant’s clothing was kept on a separate table from his brother’s clothing.
              Defendant argues trial counsel failed to investigate irregularities in the DNA
       evidence, the chain of custody, and possible tampering. However, he failed to
       provide “affidavits or certifications,” which “asserts the facts that an investigation
       would have revealed..” Cnnnnings supra, 321 N.J. Super. at 170. As the PCR court
       found, defendant proffered “no basis” to believe “the State’s DNA testing was
       flawed or compromised in any respect.”

[State’s exhibit 15, page 13 (App. Div.   Op.)]
          In addition, other DNA evidence, not subject to cross-contamination, pointed to guilt.

The night Mr. Clifton-Short was arrested for his suspected involvement in the Dunkin Donuts

robbery, law enforcement removed items of clothing he was wearing and logged it into

evidence. (DE 8-37, at 6-11, 107-12.) Later that evening, however, Mr. Clifton-Short admitted

that he was also present at the gas station on the night of the murder. (DE 8-34, at 168) ON the

                                                  11
night of the gas station incident, lie said, he had been wearing blue jeans, a brown sweatshirt, a

blue cap, and sneakers. (Id. at 163. 1 will refer to these items as the “gas station clothing.”) The

gas station clothing, he said, was currently located in the bedroom of his home. (DE 8-34, at 155,

163.) Law enforcement thereafter obtained a search warrant for Mr. Clifton-Short’s residence and

located the gas station clothing. (Id. at 175-180.) Those items of clothing were collected directly

from Mr. Clifton-Short’s residence and laken directly to the New Jersey Stale Police

Laboratory. (Id. at 180.) The gas station clothing was introduced in evidence at trial. The DNA

analyst supervisor, Ms. Moses, testified that the blood stain on the blue jeans and brown sweatshirt

matched the DNA of the gas station murder victim. (ECF No. 8-36, at 22-24.) This damning DNA

evidence is unaffected by the claim of cross-contamination in the police car or at the police station

on the night of the Dunkin’ Donuts arrest.

        Finally, other overwhelming evidence in this case establishes that the alleged cross

contaniination could not have affected the result. Among other things, Mr. Clifton-Short confessed

that he had struck the gas station owner with the hammer, contending only that the owner had first

pulled the hammer on him.

        There was no legal error, let alone unreasonableness, in the Appellate Division’s citation

or application of the Strickland standard. The challenge boils down to a challenge to the fact

finding of the PCR after a full and fair hearing. See 28 U.S.C.      §   2254 (presumption of correctness

of state court factual findings).

        Mr. Clifton-Short is not entitled to relief on this claim.

                              ii.     Failure to File Suppression Motion

        Mr. Clifton-Short next alleges his trial counsel was ineffective for failing to file a motion

challenging the police stop that led to his arrest. (DR 1 at 22; DR 17 at 14.) Mr. Clifton-Short



                                                   12
contends that his initial detainment by police was illegal and if trial counsel had filed a “motion to

suppress” based upon the theory’ that there was no basis for the stop, the motion would have

resulted in the dismissal of some or all of his charges. (DE 1. at 23.) The Slate submits that Mr.

Clifton-Short cannot demonstrate that he was prejudiced by defense counsel’s failure to file this

motion because Mr. Clifton-Short, acting pro se, submitted this very motion to the court. (DE 7

at 33-37; see also DE 26 at 52-55.) After hearing oral argument from both Mr. Clifton-Short and

the State, the trial court denied the motion, finding that the officers had a reasonable and articulable

suspicion to detain Mr. Clifton-Short. (Id. at 65.) Mr. Clifton-Short later challenged this ruling

on direct appeal. See Cqfton-Short, 2012 WL 4009080, at *9 The Appellate Division held that

Mr. Clifton-Short’s claim lacked “sufficient merit to warrant discussion in a written opinion.”

        Mr. Clifton-Short argued during his PCR proceedings that trial counsel was ineffective for

failing to file a suppression motion. The Appellate Division affirmed, holding that since Mr.

Clifton-Short had failed to demonstrate that the outcome of the motion would have been different

if it had been raised by counsel, rather than by Mr. Clifton-Short himself. Clifton-Short, 2017 WL

787003, at *7 The Appellate Division added that the suppression motion was ultimately without

merit and that trial counsel was not ineffective for failing to file a meritless motion. See Id.

        When a petitioner alleges that his trial counsel was ineffective for failing to litigate a Fourth

Amendment claim, the petitioner must “prove that his Fourth Amendment claim is meritorious

and that there is a reasonable probability that the verdict would have been different absent the

excludable evidence in order to demonstrate actual prejudice.” Kinunelman v. Morrison. 477 U.S.

365. 375 (1986); see also Wharton     i Vaughn,    722 F. App’x 268, 273-74 (3d Cir. 2018). Under

the Fourth Amendment, individuals are protected from unreasonable searches and seizures, subject

to certain well-delineated exceptions. See Arizona v. Gant, 556 U.S. 332, 338 (2009) (citing Katz



                                                   13
v. United States, 389 U.S. 347, 357 (1967)). One such exception is called a Terry stop, named

after the United States Supreme Court decision in Terry      i   Ohio. 392 U.S. 1. 26 (1968). See United

States   i’.   Foster. 891 F.3d 93. 104 (3d Cir. 2018). “In Terry v. Ohio, the [United States] Supreme

Court held that an officer may stop an individual, question him briefly, and perform a limited pat-

down frisk for weapons, so long as the stop is justified by reasonable, articulable suspicion of

criminal activity having occurred or being imminent. An officer is allowed to consider personal

observations and the collective knowledge of several law enforcement personnel in determining

whether reasonable suspicion exists.” United States         i    Thomas, 74 F. App’x 189, 191 (3d Cir.

2003) (citing Terry, 392 U.S. at 26). Reasonable suspicion requires only “a minimal level of

objective justification,” but the officer “must be able to articulate more than an inchoate and

unparticularized suspicion or hunch of criminal activity.” Foster, 891 F.3d at 104 (quoting Illinois

i’.   Wardloiv, 528 U.S. 119, 123-24 (2000)).

           I find no error in the Appellate Division’s holding that Mr. Clifton-Short failed to

demonstrate any prejudice resulting from the motion’s submission on a pro se, rather than a

counseled basis. The trial court did in fact consider the motion, and denied it. As the Appellate

Division found, the trial court had a sound legal basis for finding that the stop of Mr. Clifton-Short

had been properly based upon a reasonable and articulable suspicion.

           The Appellate Division’s adjudication of this claim was not contrary to, or an unreasonable

application of, clearly established federal law.          The officer who stopped Mr. Clifton-Short

personally observed the surveillance video from the Dunkin Donuts depicting the suspected

individuals and he was provided with a still photograph of the suspected individuals. (DE 8-35 at

30-31.) The officer also received physical descriptions of the subjects from his commanding

officer. (Id. at 32-33.) Thus, when the officer recognized two men in the vicinity of the Dunkin



                                                     14
Donuts who matched the description of the two suspects, one of whom was wearing the same

distinctive jacket with orange lining that was pictured in the video, he had a reasonable. articulable

suspicion to stop the two men.       The trial court and Appellate Division arrived at this same

conclusion. (DE 8-26 at 60-65; DE 8-20 at 18.)

        Mr. Clifton-Short is not entitled to relief on this claim.

                         iii.   Failure to Procure Evidcnce from the State

        In his Ground Three, Mr. Clifton-Short contends his trial counsel was ineffective for failing

to obtain additional evidence from the State. (DE I at 24-25.) Specifically, Mr. Clifton-Short

claims trial counsel should have investigated the security guard from Dunkin Donuts who was

referred to in one of the State’s police reports. and should have obtained further surveillance videos

from the State. (Id.)

                        a. Failure to Investigate Dunkin Donuts Security Guard

        Mr. Clifton-Short submits his trial counsel should have investigated the security guard

who, according to a police report, was in the vicinity of the Dunkin Donuts around the time of the

robbery and called the police to report the crime. (DE 1 at 26.) Mr. Clifton-Short claims that this

incident report was altered by the State to remove the security guard’s name and to change key

details of the incident. (Id.) Thus, he contends, the guard’s testimony. if obtained, would have

contradicted the State’s “altered” police report and benefited his case. (Id. at 27; DE 17 at 24.)

        Mr. Clifton-Short raised this claim during his PCR proceedings. In addressing the issue,

the Appellate Division held as follows:

                Defendant also claims trial counsel was ineffective for not
                investigating, interviewing, and calling as a witness a security guard
                who, after the after the robbery at Dunkin’ Donuts, was contacted by
                one of the victims, and called 9—1—1. Again, defendant failed to
                provide “affidavits or certifications” which “assert the facts that
                would have been revealed.” Petrozelli, supra, 351 N.J Super. at 23

                                                   15
               (quoting Ciunmings. supra, 321 N.J Super. at 170).

              Similarly, there was no merit to defendant’s general claims that trial
              counsel did not investigate and uncover evidence, because
              defendant did not provide “affidavits or certifications” which “assert
              the facts that an investigation would have revealed.” Cwnmings,
              supra, 321 N..J Super. at 170.

Clifton-Short. 2017 WL 787003, at *6.

       A trial counsel’s failure to investigate potential witnesses may form the basis of an

ineffective assistance of counsel claim if a defendant can demonstrate that he suffered prejudice

as a result. See Strickland, 466 U.S. at 690-91; see also Brown v. United States, No. 13-2552,

2016 WL 1732377, at *4_5 (D.N.J. May 2,2016). To successfully establish this claim, a petitioner

“must make a comprehensive showing as to what the investigation would have produced. The

focus of the inquin’ must be on what information would have been obtained     ...   and whether such

information, assuming admissibility in court, would have produced a different result.” Brown,

2016 WL 1732377. at *5 (quoüng United S/ales v.Asken’, 88 F.3d 1065, 1073 (D.C. Cir. 1996)

(internal quotation marks omitted). A petitioner may not merely speculate as to what a witness, iof

called, might have said. See Duncan v Morton, 256 F.3d 189, 202 (3d Cir. 2001) (citing United

States v. Gray. 878 F.2d 702, 712 (3d Cir. 1989)). Rather, a petitioner must present sworn

testimony from the witness in order to establish that he suffered prejudice as a result of trial

counsel’s failure to investigate. ee Id.

       Mr. Clifton-Short’s claim regarding the security guard and the alteration of the report is

supported by nothing beyond his own say-so. He has not provided any statement from the security’

guard. The alleged altering of the incident report and its divergence from the security guard’s

statements are based on nothing more than speculation. Absent any concrete indication as to what

the security guard saw at the time, Mr. Clifton-Short is unable to establish that the result of his



                                                16
trial would have been different if the guard had been investigated and called as a witness. See

Duncan. 256 F.3d at 202. Accordingly, the Appellate Division’s adjudication of this claim was

not contrary to, or an unreasonable application ot clearly established federal law.

       Mr. Clifton-Short is not entitled to relief on this claim.

                                b. Failure to Obtain Sin-rd/lance Videos

       Mr. Clifton-Short also states in Ground Three that trial counsel failed to obtain important

surveillance videos that would have helped establish his innocence. (DE I at 25.) 1-le contends

that police reports included detailed descriptions of surveillance videos taken from the scene, but

that the State failed to provide those videos to the defense. (DE I at 25-26; DE 17 at 20.) Trial

counsel, he says, simply “refused to retrieve” the videos from the State and credulously accepted

the Stat&s assertion that they did not possess the videos. (DE 17 at 23-24.)

       This argument was rejected by the Appellate Division on appeal from Mr. Clifton-Short’s

PCR proceedings. See Cfl/ion-Short, 2017 WL 787003, at *6. The State represented to the court

that although officers went into various neighboring establishments looking for surveillance

footage, most of the videos contained nothing useful and were not retained. See id. The Appellate

Division held that the State was only required to provide defendants with exculpatory evidence

that is within the State’s possession. There was no evidence that any such videos from the various

establishments were in the State’s possession or were favorable to the defense.                 See id.

Consequently, the Appellate Division found there was not a reasonable probability that videos

could have been disclosed that would have altered the result of the trial. See id.

        “[Tihe failure to investigate a critical source of potentially exculpatory evidence may

present a case of constitutionally defective representation.” United States   i’.   TraWl/ion, 759 F.3d

281, 293 n.23 (3d Cir. 2014) (quoting United States v. Baynes, 622 F.3d 66,69 (3d Cir. 1980)). In



                                                  17
Strickland, the United States Supreme Court held that trial counsel has “a duty to make reasonable

investigations,” and that an attorney’s decision not to investigate certain evidence “must be directly

assessed for reasonableness in all the circumstances, applying a heavy measure of deference to

counsel’s judgments.” Strickland, 466 U.S. at 691.          Under this standard, a petitioner must

demonstrate what specific information the investigation would have produced if counsel had

investigated and how this information would have altered the outcome of the petitioner’s case. See

Brow,,, 2016 WL 1732377, at 5.

        Here, Mr. Clifton-Short has failed to establish that he was prejudiced by trial counsel’s

failure to investigate. As the Appellate Division emphasized, there was no evidence that any of

the surveillance videos were exculpatory. See Clion-Short, 2017 WL 787003, at *6. Mr. Clifton-

Short has not provided any support for his belief that these additional surveillance videos would

have been “favorable and material” to his defense. (DE 17 at 20.) Without any proof as to what

the allegedly favorable evidence the videos contained and how that evidence would have altered

the outcome of his trial, Mr. Clifton-Short is unable to demonstrate that he was prejudiced by the

failure to investigate.    Accordingly, Mr. Clifton-Short has not established that the Appellate

Division’s adjudication of this claim was contrary to, or an unreasonable application of, clearly

established federal law.

        Mr. Clifton-Short is not entitled to relief on this claim.

                           iv.    Failure to Confront State’s Witness

        Mr. Clifton-Short next alleges his trial counsel rendered ineffective assistance by failing to

“confront and address the blatant perjury committed by the State’s witnesses.” (DE 1 at 28; DE

17 at 26.) Mr. Clifton-Short contends that several of the State’s witnesses who testified at trial   —




Detective Witkowski, Detective Koundry, Detective Rodriguez, and Detective McPherson                 —




                                                   18
provided false testimony. (DE 1 at 28-31; DE 17 at 18-37.) Mr. Clifton-Short argues that his trial

attorney’s failure to object to these perjurious statements resulted in prejudice because the

statements were a “contributing factor” in his conviction. (DE 17 at 35.)

       Most of the testimony to which Mr. Clifton-Short points concerned his interrogation and

subsequent confession.      Specifically, Mr. Clifton-Short he cites the following alleged

discrepancies in the detectives’ testimony: Detective Witkowski lied about whether she had

previously met Mr. Clifton-Short before the interrogation occurred and about the precise time she

arrived at the police station to take Mr. Clifton-Short’s statement; Detective Koundry lied about

whether he had an audio recorder in his possession when he walked into the interrogation room,

about whether Mr. Clifton-Short appeared intoxicated when providing his statement, and about

whether Detective Juliano was already in the interrogation room when Detective Koundn’ arrived;

and Detective McPherson3 lied about the hammer being recovered from Mr. Clifton-Short’s person

and about being the only arresting officer. (DE I at 28-3 1; DE 17 at 26-37.) Mr. Clifton-Short

also adds that his trial counsel failed to question Detective Rodriguez about whether he had

threatened or coerced Mr. Clifton-Short into providing a false confession. (DIE 17 at 29.)

       When this contention raised was raised on PCR, the PCR court held as follows:

               Defendant argues his trial counsel failed to address blatant perjury
               from the same four law enforcement witnesses discussed in Point
               13. supra. He seizes on perceived inconsistencies in and between
               the detectives’ testimonies. Most of them are inconsequential; many
               are not accurate. He asserts that if every point had been properly
               made, the trial result would have been different.

               Defendant was found in possession of a hammer, DNA evidence


  Mr. Clifton-Short does not mention in his Petition which officer allegedly lied about the
hammer having been recovered from Mr. Clifton-Short’s person and being the “only arresting
officer.” (DIE I at 29-30.) 1 presume that Mr. Clifton-Short is referring to Detective McPherson
here, since McPherson was the officer who arrested Mr. Clifton-Short and conducted a pat down
search of Mr. Clifton-Short’s person which led to the discovery of the hammer. (DE 8-35 at 31.)
                                                19
               showed blood on the hammer matched the victim’s blood. 1-le gave
               a full confession. The result would not have been any different, even
               if trial counsel had pursued every’ unimportant, nearly meaningless
               or contrived inconsistency. The evidence was overwhelming and
               “[u]nder the harmless error analysis, any prejudice to defendant was
               not such that created a real possibility that Ihejury’ arrived at a result
               it otherwise might not have reached.” State v. Marreo, 148 N.J. 469,
               492-493 (1997).

(DENo. 8-15 at 13.)

       The Appellate Division, too, rejected this claim, holding that the issue “lack[edj sufficient

merit to warrant discussion.” CU/ion-Short, 2017 WL 787003, at *11. The Appellate Division

added that “[the) defendant failed on all of his claims to show a prima facie case of ‘a reasonable

probability that   ...   the result of the proceeding would have been different” but for trial counsel’s

alleged errors. Id. (quoting Stale v Parker, 53 A.3d 652, 658 (N.J. 2012)).

        Here, Mr. Clifton-Short is unable to demonstrate that he was prejudiced by trial counsel’s

failure to cross-examine these witnesses with their perceived inconsistent statements. As the PCR

court and Appellate Division both found, Mr. Clifton-Short did not establish that the confrontation

of these witnesses would have produced a different result in the outcome of his trial. Mr. Clifton-

Short fails to acknowledge. moreover, that his trial attorney did cross-examine each of the

detectives about the voluntariness and accuracy of the confession. (DE 8-37 at 85-91.) Upon

cross-examination of Detective Koundiy, for example, defense counsel asked:

                   Q:  And umm. what exactly happened when you walked in the
                   [interrogationi room?

               A: I had umm Detective Juliano Mirandize him verbally          --




                   Q:    You said you had him. You were    --




               A: I directed Detective Juliano to verbally Mirandize him and I told
               him that I would like to speak to him and take a statement from him
               regarding a robbery that happened the night before at Dunkin
               Donuts.

                                                     20
              Q: Okay. And he just said okay, I’ll tell you what happened?
              A: Yes.

              Q: No hesitation on his part?
              A: Nope.

              Q: Just like that, hejust, okay start--he started talking and you went
              into a you told him who you were, good evening, you told him
                           --



              who who Detective Juliani (sic) was or Juliano. and you just
                      --                                --



              went into the Miranda rights, or he did, and he just told you exactly
              what happened?

              A: Yes.

(DE 8-37 at 85-91.)

       Defense counsel similarly cross-examined Detective Witkowski:

              Q: And about what time did you get [to the East Orange police
              station]?

              A: I would say approximately 2 o’clock.

              Q: 2 a.m.?
              A: Yes.

              Q: And [Mr. Clifton-Short and his cousin] were in custody?
              A: Yes.

              [. .
              Q: And according to your Preamble, Miranda Hearing, that was
              introduced into evidence, that was done around 5:22 in the morning?

              A: Yes.

              Q: So, he was -- when I say “he,” I mean Mr. Short was there as far
              as you know, at least three hours because he was there for three and
              a half hours already?

              A: Correct, sir.

                                                21
               [...1
               Q: Did you know if anyone had spoken to him before you had
               walked in?

               A: I know that East Orange detectives had been with him prior to
               my arrival.

               Q: Besides the statement. I know lie spoke to them about the East
               Orange thing, but I’m talking about with regard to this case.

               A: No one had been in there talking to him regarding this case prior
               to.

               Q: No one at all?
               A: No one.

               Q:   So, you and Detective Cassidy just walked into the room?

               A: Yes, Sir.

               [. . .1
               Q: You just walked into the room, and you assumed he was going
               [tol like spill his guts out?

               A: No.

               Q:   You didn’t have any idea what he was going to do?

               A: I had no idea, sir.

               Q: So, no one had interviewed him before. I’m talking about the
               homicide?

               [. . .1
               A: No one spoke with him regarding the homicide.

(DE 8-35 at 5-6, 9.)

       Defense counsel also elicited testimony from Mr. Clifton-Short himself about the alleged

involuntariness of his confession. (DE 8-38 at 54-55.) Mr. Clifton-Short testified that he had been

                                                22
threatened into providing a false confession and that the detectives were lying about what occurred

in the interrogation room. (LI. at 12-19.) Defense counsel then used all of this testimony during

his closing argument to again attempt to undermine the credibility of Mr. Clifton-Short’s

confession. (Id. at 54-55.) Trial counsel’s summation included die following:

                You heard my client testif3’ today about the statements. He was
                forced to make those statements. 1-Te was threatened, that was
                scared, he was afraid. [. . .j You heard Detective Witkowski testil5’
                that she turned on the recorder as soon as she walked into the room.
                You heard Lieutenant Koundry testil’, same thing. Ladies and
                gentlemen, you need to bring your common sense with you when
                you come sit here and deliberate. Don’t you think they spoke to him
                before this? And I asked him, he just blurted out admitting this and
                admitting that. You think that really happened? You really think
                that happened? Or did they talk to him? And tell him what the facts
                were? And then they just sat down with him and this kid was scared.
                He admitted today, he was scared. He was even threatened, he says.

(Ic!.)

         The PCR court’s and the Appellate Division’s decisions were not an unreasonable

application of law. I concur that the issue of sufficiency of cross-examination does not rise to the

level of requiring habeas relief, and that in any event the error is harmless in context.

         As for the allegation that Detective Rodriguez was lying about having discovered the

hammer on Mr. Clifton-Short’s person, Mr. Clifton-Short does not point to any inconsistencies as

such. (DE I at 30.) Mr. Clifton-Short states only that a second officer had been with Detective

Rodriguez on the night of the arrest, and that this other officer “was previously suspended from

the force due to his indictment involving tampering with official records, falsil’ing police reports,

assault and terroristic threats.” (Id. at 29.) He provides no support for these assertions. Nor does

he explain why, even if a second, highly impeachable officer was present, that would undermine

the credibility of the officer who did seize the hammer and did testify.

         At any rate, defense counsel did wholly fail to address the issue of the seizure of the

                                                  23
hammer from Mr. Clifton-Short, although he opted as a matter of strategy to attack the chain of

custody. On cross-examination of Detective McPherson, defense counsel asked how the detective

knew the hammer he recovered from Mr. Clifton-Short’s person was the same hammer that had

been used in the crimes.

               Q:   You patted down the guy with the leather jacket?

               A: Yes.

               Q: And you       found that [referring to the hammer]?

               A: Yes.

               [.
               Q: You can be sure that’s Ihe hammer you took from him?

               A: Yes.

               Q:   How could you be sure?

               A: I’m looking right at it. It’s the same hammer he had in his back
               pocket.

               Q:   It is a regular ball-peen hammer?

               A: Yes, it is.

               Q:   Do you know it’s the hammer he had on him?

               A: Yes.

               Q:   How do you know, you put a marking on it?

               A: I didn’t put a marking on it.

               Q:   How do you know it’s exactly the hammer?

               A: I seen some blood stains on the head of the hammer that was on
               there when I took it from him.

               Q:   Are you identifying the blood stains on there?



                                                    24
              A: I’m no blood expert, but I happened to see this is the hammer.

              Q:   But you didn’t put a marking on it?

              A: No.

(DE 8-36 at 36-37.)

       Defense counsel also questioned Detective Rodriguez, who logged the hammer into

evidence:

              Q: I understand that. When the arrest was made, you went to the
              scene when the arrest was made. Isn’t that correct?

              A: Yes, ma’am    --   yes, sir.

              Q:   And you observed the individuals there?

              A: Yes, sir.

              Q:   And do you know where the hammer came from?

              A: I was inform[edj that it came   --




              Q: No, no. I just ask you if you know from your own knowledge,
              you said Lieutenant-- at the time, Sergeant Koundry gave it to you?

              A: Yes, sir.

              Q:  You don’t know where it came from, he just gave it to you.
               Right?

              A: Yeah. He gave it to me.

(DE 8-37 at 115-16.)

       Mr. Clifton-Short also testified at trial that the police did not discover a hammer on his

person when he was arrested. (DE 8-38 at 20.) Evidently the jury’ did not believe him.

       Given the foregoing, Mr. Clifton-Short has not demonstrated that he was prejudiced by

trial counsel’s failure to cross-examine these State witnesses with each perceived inconsistent

statement. During cross-examinations of the witnesses, defense counsel attempted to undermine


                                                 25
the reliability of Mr. Clifton-Short’s confession and the hammer evidence. Defense counsel

elicited testimony from Mr. Clifton-Short about his version of events, which contradicted the

testimony of the officers. Defense counsel then used this information to urge the jun’ to find the

detectives’ version of events not credible. Mr. Clifton-Short has not established that if’ defense

counsel had cross-examined the witnesses with each of these perceived inconsistencies, that there

is a reasonable probability that the outcome would have been different. Accordingly, the Appellate

Division’s adjudication of this claim was not contrary’ to, or an unreasonable application of, clearly

established federal law.

       Mr. Clifton-Short is not entitled to relief on this claim.

                                    v.       Failure to Object

        In his fifth ground for relief, Mr. Clifton-Short asserts his trial counsel rendered ineffective

assistance by failing to object to the admissibility of the State’s DNA evidence. (DE I at 31, DE

17 at 37.) At the time of Mr. Clifton-Short’s trial, the analyst who performed the laboratory tests

on the DNA evidence, Ms. Wheldon, was no longer employed by State’s laboratory. See Clifton-

Short, 2017 WL 787003, at *9•            Ms. Wheldon’s supervisor. Ms. Moses, who oversaw the

performance of the tests, was presented to testi1’ about the report instead. See Id. Mr. Clifton

Short now argues that he was denied the opportunity to confront Ms. Wheldon about the report

and that trial counsel should have objected to Ms. Moses’ being permitted to testil’. (DE I at 32;

DE 17at39—40.)

       The Appellate Division denied this claim on appeal from the PCR proceedings. (DE 8-15

at 13; DE 8-20 at 23-28.) In arriving at its decision, the Appellate Division noted case law,

postdating Mr. Clifton-Short’s trial, which held that a supervisor or independent reviewer may

testify as to scientific reports generated by another only if the witness has “independently verified



                                                  26
the correctness of the machine-tested processes and results, and has fonned an independent

conclusion about the results.” See Cflfion-Short, 2017 WL 787003, at *9 (internal citation and

quotation marks omitted). However, the Appellate Division held that trial counsel’s performance

must be evaluated in accordance with the law that existed at the time of trial, When Mr. Clifton-

Short’s case was tried in 2008, “there was not a reasonable probability that a Confrontation Clause

objection would have been sustained by the trial court” based upon state and federal jurisprudence

at the time. Id. at *9..lo (internal citation and quotation marks omitted) (alterations in original).

The Appellate Division further added that Mr. Clifton-Short was unable to demonstrate prejudice:

“Even if Ms. Wheldon could not be produced, Moses may have been able to perform an

independent analysis of the test she supervised,” and even setting aside Ms. Moses’ testimony,

there was still overwhelming evidence of Mr. Clifton-Short’s guilt. Id. at *10. Therefore, the

Appellate Division concluded Mr. Clifton-Short could not demonstrate that the result of his

proceedings would have been different if trial counsel had objected to Ms. Moses’ testimony. See

Id.

        Under federal law. “a court deciding an actual ineffectiveness claim must judge the

reasonableness of counsel’s challenged conduct on the facts of the particular case, viewed as of

the time of counsel’s conduct.” Strickland, 466 U.S. at 690; see also United States v. Davis, 394

F.3d 182, 189 (3d Cir. 2005). It is “only in a rare case” where counsel may be deemed deficient

for failing to “make an [argumenti which could not be sustained on the basis of the existing law

as there is no general duty on the part of defense counsel to anticipate changes in the law.” United

States v. Davies, 394 F.3d 182, 189 (3d Cir. 2005) (quoting Gov of V.!. v. Forte, 865 F.3d 59, 62

(3d Cir. 1989)) (internal quotation marks omitted) (alteration in original). Indeed, there is “no

holding of the Supreme Court clearly establishing that to perform within the wide range of



                                                 27
reasonable professional assistance, counsel must accurately predict how the law will turn out or

hedge every bet in the hope of a favorable development.” Dorvil          Sec y, Flu. Dep ‘to/tort., 663

F. App’x 852, 860(1 Ith Cir. 2016) (internal citation and quotation marks omitted).

        Here, the Appellate Division’s determination that defense counsel was not deficient for

failing to predict a change in the law was not contran’ to, or an unreasonable appLication of, clearly

established federal law. Based upon the law that existed at the time of Mr. Clifton-Short’s trial in

2008, there is little likelihood that such an objection would have been successful. As the Appellate

Division emphasized, it was not until several years after Mr. Clifton-Short’s trial that the New

Jersey courts held that surrogate witnesses must independently reach their own conclusions about

a laboratory analysis performed by another. See State v. Rehmann, 17 A.3d 278, 281-82 (N.J.

Super. Ci. App. Div. 2011) (stating that “new difficulties, not previously experienced by our

courts, have followed in Melendez-Diaz’s wake            [...]   [o]ur courts have yet to consider this

surrogate-witness problem” and concluding that “[ajfter careful consideration          [..1   [tjhe State

must provide a witness who has made an independent determination as to the results offered [by

laboratory’ tests or other scientific results]”).

        Moreover, Mr. Clifton-Short has not demonstrated that the outcome of his trial would have

been different if counsel had objected. He has not established that there is a flaw in the DNA

evidence that would have been uncovered by cross-examination of Wheldon, as opposed to Moses.

As the Appellate Division held, even setting aside Ms. Moses’ testimony, there was still

overwhelming independent evidence of Mr. Clifton-Short’s guilt.

        Mr. Clifton-Short is not entitled to relief on this claim.

                             vi.     Failure to Request Jury’ Charge

        In Ground Six, Mr. Clifton-Short asserts that his trial counsel was ineffective for failing to



                                                    28
request ajun’ charge on the lesser included offense of passion/provocation manslaughter. (DE I

at 33; DE 17 at 43.)    Mr. Clifton-Short alleges that there existed a “rational basis” for the

passion/provocation charge based upon the testimony he provided at trial. (DE 17 at 4548.)

Specifically, Mr. Clifton-Short points to his own testimony that the murder victim first swung the

hammer at him. (Id. at 47.)

       The Appellate Division denied this claim during Mr. Clifton-Short’s PCR proceedings.

See Cfl/ion-Shor, 2017 WL 787003, at *1?. The Appellate Division held, in pertinent part:

               In the PCR court, defendant argued standby counsel was ineffective
               for not requesting a passion/provocation instruction. However, there
               was no evidence tojustif’ requesting such an instruction. See, e.g.,
               State v. Funderburg, 225 N.J 66,80(2016) (requiring the defendant
               be actually impassioned). Even defendant’s statement to police,
               which he testified was false, “would at most support the theory that
               [he] acted in se1idefense; it would likely not support a theory that
               [he] was actually impassioned.” Id. at 82—83. “[T]o justi1’ a lesser
               included offense instruction, a rational basis must exist in the
               evidence for a jury to acquit the defendant of the greater offense as
               velI as to convict the defendant of the lesser. unindicted offense.”
               Id. at 81 (citation omitted). Because the evidence did not support a
               rational basis for such an instruction, defendant cannot show
               prejudice. Thus, even if he could claim standby counsel was
               ineffective, his claim fails.

Id.

       United States Supreme Court precedent does not require the instruction of the lesser

included offenses of manslaughter in non-capital cases. See Urcinoli i Cat/ic!, Civ. No. 05-4776.

2010 WL 5253524, at *17 (D.N.J. Dec. 17, 2010) (citing Smith v. Spisak, 558 U.S. 139, 148-49

(2010)). However, even in a capital case the lesser instruction is only warranted if it is supported

by the evidence. See Hopper    i   Evans. 456 U.S. 605, 611-12 (1982). “The federal rule is that a

lesser included offense instruction should be given If the evidence would permit ajury rationally

to find [a defendant] guilty of the lesser offense and acquit him of the greater.” Id. (quoting

Keebie v United States, 412 U.S. 205, 208 (1973)).
                                                 29
       Here, the Appellate Division’s denial of this claim was not contrary to, or an unreasonable

application otç federal law. In Mr. Clifion-Short’s confession, he stated that he and his cousin (or

brother) went into the gas station to ask the attendant for money for a bus ride. (DIE 8-34 at 159.)

The victim asked him and his cousin to leave, but they did not. (Id.) According to Mr. Cliflon

Short, the victim then picked up a hammer, asked the men to leave again, and when they did not,

the victim swung the hammer at Mr. Clifton-Short but missed. (Id. at 159-160.) Mr. Clifton-Short

stated that he then took the hammer from the victim and began to strike the victim with it multiple

times. (Id. at 46-47.) The evidence presented at trial by the medical examiner indicated that the

victim was struck filleen times with blunt force, consistent with the use of a hammer, and that the

victim ultimately died from that trauma. (DE 8-35 at 46-57.) In reviewing the evidence presented

at trial, it is reasonable to conclude, as the New Jersey Appellate Division did, that only a self-

defense charge was warranted and that a passion/provocation charge was not supported by the

evidence.     Because this passion/provocation defense, as determined by state law, was not

supported by the evidence, counsel was not ineffective for not requesting that it be charged. “An

attorney cannot be ineffective for failing to request a charge to which the defendant was not

entitled.”   DeJCSUS ‘L      Dub. Civ, No. 13-5778. 2017 WL 66391, at *J3 (D.IQJ. Jan. 6, 2017)

(citing Gov’i of VI.   i’.   Lewis. 620 F.3d 359. 372 (3d Cir. 2010)).

        Mr. Clifton-Short is not entitled to relief on this claim.

        B. Trial Court Error

        In Ground Seven, Mr. Clifton-Short contends the trial court violated his right to counsel

under the Sixth Amendment, as well as his due process rights under the Fourteenth Amendment,

by denying him “substitute” counsel. (DIE I at 35; DIE 17 at 49.) Mr. Clifton-Short states that he

and his assigned trial counsel became “embroiled in irreconcilable conflict” and that he informed



                                                     30
the trial court on multiple occasions about his deep dissatisfaction with his attorney. (DE I at 35-

36.) Mr. Clifton-Short states that the trial court erred by disregarding his concerns about his

attorney and denying his request for substitute counsel. (Id. at 36.) Yet, Mr. Clifton-Short does

not cite to an occasion, or even allege that an occasion occurred, where lie specifically requested

assignment of new counsel.

        I have reviewed the trial record. The only application I find occurred after Mr. Clifton-

Short, at his own insistence, was granted permission to proceed pro se. The trial court required

current counsel to remain on a standby basis. Mr. Clifton-Short then requested that a different

attorney to be appointed as standby counsel. (DE 8-29 at 6.) The trial court denied that request.

(Id. at II.)

        Initially, I note that this claim appears unexhausted as it was not raised by Mr. Clifton-

Short on either direct appeal or during his PCR proceedings. On direct appeal, Mr. Clifton-Short

raised a related but distinct claim that the trial court abused its discretion by proceeding with the

trial, using standby counsel, even after Mr. Clifton-Short voluntarily absented himself from the

proceedings. See (71/ion-Short. 2012 WL 4009080, at *7 Mr. Clifton-Short again raised a similar

but distinct claim during his PCR proceedings that “trial counsel failed to adequately represent
                                                                              *7 Thus, Mr.
him, forcing him to represent himself.” See Cflflon-Short, 2017 WL 787003, at

Clifton-Short’s current claim, that the trial court violated his rights by failing to appoint substitute

counsel, was never fairly presented to the state courts. As stated previously, a habeas petitioner

must “fairly present all federal claims to the highest state court before bringing them in federal

court” in order to ensure that state courts have the “initial opportunity to pass upon and correct

alleged violations of prisoners’ federal rights.” Leyva. 504 F.3d at 365. However, to the extent

that a petitioner’s constitutional claims are unexhausted, a court can nevertheless deny them on the



                                                   31
merits under 28 U.S.C.       § 2254(b)(2). See Thy/or v. Horn. 504 F.3d 416, 427 (3d Cir.
2007); Bronshtein. 404 F.3d at 728 (3d   cir.   2005). Out of caution, I will consider the merits of

Mr. Clifton-Short’s claim that he was entitled to substitute standby counsel.

       The Sixth Amendment guarantees the right to counsel and the right to effective assistance

of counsel. See U.S. Const. amend. VI; see also Strickland, 466 U.S. at 686 (“the Court has

recognized that the right to counsel is the right to the effective assistance of counsel.”) The Sixth

Amendment does not, however, guarantee an absolute right to the counsel of the defendant’s

choice. See Wheat v United States, 486 U.S. 153, 159 (1988) (“[TIhe essential aim of the [Sixth]

Amendment is to guarantee an effective advocate for each criminal defendant rather than to ensure

that a defendant will inexorably be represented by the lawyer who he prefers.     ‘9; see aLvo Caplin
& Dn’sdale, Chartered    i   United States. 491 U.S. 617. 624 (1989) (“The [Sixth] Amendment

guarantees defendants in criminal cases the right to adequate representation, but those who do not

have the means to hire their own lawyers have no cognizable complaint so long as they are

adequately represented by attorneys appointed by the courts.”)         The Sixth Amendment only

requires competent representation, not a “meaningful relationship” between a defendant and his

counsel. See Morris v. Slappy, 461 U.S. 1. 14 (1983). “[N]ot every conflict or disagreement

between the defendant and counsel implicates Sixth Amendment rights.” Sc/ic/h’. Wirek. 218 F.3d

1017, 1027 (9th Cir, 2000) (citing Mon’is. 461 U.S. at 13-14). Rather, the ultimate question is

whether “the conflict between [the defendant] and his attorney had become so great that it resulted

in a total lack ofcommunication or other significant impediment that resulted in turn in an attorney-

client relationship that fell short of that required by the Sixth Amendment.” Id. at 1026. However,

if the conflict is of the defendant’s own making, that does not constitute a constructive denial of a

defendant’s Sixth Amendment right to counsel. See De8avage         i   Laii’ler, Civ. No. 08-92, 2010



                                                  32
WL 411754, at *5 (W.D. Pa. Jan. 28, 2010) (citing Schell, 218 F.3d at 1026-27); see also Plum/ce

i’.   Aiaston, 512 F.3d 1204, 1211 (9th Cir. 2008)   (en   bane) (finding there is no Supreme Court case

law that “stands for the proposition that the Sixth Amendment is violated when a defendant is

represented by a lawyer free of actual conflicts of interest, but with whom the defendant refuses to

cooperate because of dislike or distrust” and finding that Morris in fact indicates the contrary).

           Here, Mr. Clifton-Short has not demonstrated that the trial court erred by denying him

substitute counsel. The PCR court, in addressing whether defense counsel had been ineffective

for failing to communicate with his client, held that the “obvious impediment to effective

communication” between Mr. Clifton-Short and his attorney had been Mr. Clifton-Short’s own

actions. (DE 8-15 at 10.) The Appellate Division similarly found that, after reviewing the record,

is was clear Mr. Clifton-Short “created this issue with trial counsel to manipulate the system” and

that “counsel nonetheless continuously advocated for defendant both as trial counsel and as

standby counsel.” See Clifton-Short, 2017 WL 787003, at *8.

           Indeed, shortly after Mr. Clifton-Short absented himself from trial, defense counsel

described his interactions with his client to the trial court:

                  [. . .11 went to the jail, he walked out on our meeting times--I should
                  say one time; he didn’t communicate with me, another time; and
                  then I went back and then he told me he really didn’t want to talk to
                  me, but he would and that kind of thing.

                  So I’ve had trouble communicating with him all along. I guess his
                  other attorneys did too, his private attorneys [. . .1

(DE 8-34 at 45.)

           Thus, it appears the conflict between Mr. Clifton-Short and his assigned counsel was a

conflict of Mr. Clifton-Short’s own making. Mr. Clifton-Short’s failure to communicate with his

attorney does not constitute a constructive denial of his Sixth Amendment rights. DeSavage, 2010



                                                     33
WL 411754, at *5

          Most significantly Mr. Clifton-Short also had no constitutional right to standby counsel, let

alone a right to substitute standby counsel of his choice. See Tilk’y, 326 F.3d at 96-97. The trial

court did not violate Mr. Clifton-Short’s constitutional rights by denying him substitute standby

counsel.

          Mr. Clifton-Short is not entitled to relief on this claim.

          C. Cumulative Error

          In Mr. Clifton-Short’s traverse, he asserts that, taken together, all his claims for relief

amount to cumulative error. (DE 17 at 55-57.) Mr. Clifton-Short raised this issue for the first time

in his reply brief (Conipare DE 1, it’ll/i DE 17.) A habeas petitioner “may not raise new issues

and present new factual matters in a reply brief that [they] should have raised in [their] initial

brief.” Judge       Lhnted States. 119 F. Supp. 3d 270, 284 (D.N.J. 2015); see also Cacoperdo        i’.


Deniosthenes, 37 F.3d 504, 507 (9th Cir. 1994) (“A Traverse is not the proper pleading to raise

additional grounds for relief.”); see also Johnson v. D’Jlio, No. 15-2641, 2018 WL 4442221, *j

n.1 (D.N.J. Sept. 17, 2018) (“A habeas petitioner, however, cannot raise new claims in a reply.”).

          Even if Mr. Clifton-Short’s claim of cumulative error were cognizable, it would fail on the

merits.    To constitute redressable “cumulative error,” the deficiencies must overall have “so

infected the trial with unfairness as to make the resulting conviction a denial of due process.” Hem

i   Sullivan, 601 F.3d 897, 917 (9th Cir. 2010) (citing Donnelly, 416 U.S. at 643). “Cumulative

errors are not harmless if they had a substantial and injurious effect or influence in determining

thejury’s verdict, which means that a habeas petitioner is not entitled to relief based on cumulative

errors unless he can establish actual prejudice.” Fahy v. Horn, 516 F.3d 169, 205 (3d Cir. 2008)

(internal quotations and citations omitted). Here, none of Mr. Clifton-Short’s grounds for relief



                                                     34
were meritorious, and he has not demonstrated actual prejudice resulting from any of alleged

deficiencies. In addition, strong independent evidence of guilt rendered any such error harmless.

       Mr. Clifton-Short is not entitled to relief on this claim.

       D. Motion for Evidentiary Hearing

       Mr. Cli hon-Short moves separately for an evidentiary hearing because he has “alleged facts

which, if proved, would entitle him to relief” (DE 18 at 18.) A habeas court shall hold an

evidentiary hearing on a   § 2254 petition under the following prescribed circumstances:
                (2) If the applicant has failed to develop the factual basis of a claim
                in State court proceedings, the court shall not hold an evidentiaiy
                hearing on the claim unless the applicant shows that—

                       (A) the claim relies on—

                                (i) a new rule of constitutional law, made retroactive
                                to cases on collateral review by the Supreme Court,
                                that was previously unavailable; or

                                (ii) a factual predicate that could not have been
                                previously discovered through the exercise of due
                                diligence; and

                       (B) the facts underlying the claim would be sufficient to
                       establish by clear and convincing evidence that but for
                       constitutional error, no reasonable factfinder would have
                       found the applicant guilty of the underlying offense.

28 U.S.C.   § 2254(e)(2)(A)-(B).
       Here, Mr. Clifion-Short has not demonstrated that the facts underlying any of his claims

have sufficient merit to warrant an evidentiao’ hearing. Most or all, moreover, were the subject of

adequate hearings in the state court. Accordingly, Mr. Clifton-Short’s motion for an evidentiary

hearing is denied.




                                                  35
     E. CERTIFICATE OF APPEALABILITY

       A petitioner may not appeal from a final order in a habeas proceeding where a petitioner’s

detention arises out of his state court conviction unless he has “made a substantial showing of the

denial of a constitutional right.” See 28 U.S.C.   §   2253(c). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s resolution of his

conslitutional claims or thatjurists could conclude that the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El       i   Cockrell, 537 U.S. 322, 327 (2003). 1 find that

none of the claims raised in Mr. Clifton-Short’s        §   2254 meet the foregoing standard, and I will

accordingly decline to issue a certificate of appealability.

V.      CONCLUSION

        For the foregoing reasons, Mr. Clifton-Short’s        § 2254 petition will be denied on the merits.
Mr. Clifton-Short’s motion for an evidentiary hearing will also be denied.                A certificate of

appealability shall not issue. An appropriate Order accompanie thi Opinion.                        4
DATED: September 24, 2019

                                                                    United States District Judge




                                                   36
